Citation Nr: 1439045	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  06-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for thoracolumbar degenerative disc disease with a herniated nucleus pulposes.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 25, 2014, and in excess of 20 percent thereafter for left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent prior to January 25, 2014, and in excess of 20 percent thereafter for right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005, March 2013, and March 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The 2005 decision granted service connection for the lumbar spine disability with radiculopathy with a 40 percent rating effective March 9, 2001.  The subsequent decisions granted separate, staged ratings for radiculopathy affecting the left and right lower extremities.  

After the award of service connection, the Veteran filed a perfected appeal to the Board in August 2006 asserting that he was due a higher rating due to loss of income because of this disability, which was characterized as a claim for TDIU.  He also requested a Travel Board Hearing.   

After certification to the Board, the claim was remanded to the RO in October 2009 to schedule the requested hearing.  A hearing was subsequently held in January 2010 by a Veterans Law Judge (VLJ), who has since retired.  A transcript of that hearing is of the record.  Post-hearing, the VLJ remanded the claim in April 2010 to update the Veteran's VA treatment records in the claims file and to schedule a VA examination of the spine and his radiculopathy.  After this was done, in a May 2011 rating decision, the RO granted the Veteran separate ratings for his radiculopathy affecting the right and left legs, with an effective date of September 1, 2010.  The claim returned to the Board; however, the appeal was remanded again in October 2011 to obtain an addendum opinion to the September 2010 examination, among other things.  Upon reevaluation of the Veteran's appeal, the RO found the effective date for both radiculopathy claims should extend back to October 26, 2006 in a March 2013 rating decision.  

After the March 2013 rating decision, the RO scheduled the Veteran for another VA examination of his peripheral nerves as related to his radiculopathy claims and of the spine, which was held in late January 2014.  Based on this examination, the RO increased the Veteran's rating bilaterally to 20 percent for lower extremity radiculopathy in a March 2014 rating decision effective January 25, 2014, the date of the examination.  The case has returned to the Board, and is now ready for adjudication.  

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a back disability manifested by chronic low back pain, and limited range of motion, but without ankylosis or incapacitating episodes.

2.  Prior to January 25, 2014, the Veteran's bilateral lower extremity radiculopathy was manifested by subjective complaints of pain and numbness, with objective findings of decreased sensation and reflexes.  

3.  As of January 25, 2014, the Veteran's bilateral lower extremity radiculopathy was manifested by subjective complaints of pain and numbness, with objective findings of decreased sensation and reflexes, as well as muscle weakness.  

4.  The competent and probative medical evidence demonstrates that the Veteran's service-connected back disability with associated bilateral lower extremity radiculopathy, when evaluated in association with the Veteran's educational attainment and occupational experience, does not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242- 5243 (2013).

2. Prior to January 25, 2014, the criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8520, 8521, 8526 (2013).

3. Prior to January 25, 2014, the criteria for a disability rating in excess of 10 percent, for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8520, 8521, 8526 (2013).

4. From January 25, 2014, the criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8520, 8521, 8526 (2013).

5. From January 25, 2014, the criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes 8520, 8521, 8526 (2013).

6.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Initial Matter

The Veteran has lower extremity disc herniation and degenerative joint disease of the lumbar spine, which has caused reduced range of motion of the lumbar spine and associated radiculopathy.  The last C&P examinations took place in January 2014.  The Veteran arrived to the examination in a wheelchair reportedly due to "low back pain and breathing difficulties."  When he attempted to get out of the wheelchair, he was unsteady on his feet, and nearly fell.  

From this information, it would appear at first glance that the Veteran is severely limited functionally, and that is likely true.  However, those functional limitations are not due to his service-connected disorders.  From the extensive medical records, it is clear that the Veteran has voluntarily opted to utilize a wheelchair to assist with his mobility.  On VA examination in September 2010, he reported increasing difficulty with walking due to worse back pain with pain and numbness in both legs.  He had several visits to podiatry in 2010 and 2011 for follow up for foot pain secondary to calluses, and there were no indications that he was having difficulty walking or needed a wheelchair.  In pulmonary rehab in 2011, he was instructed in various exercises, clearly demonstrating that his medical providers felt he was capable of some physical activity.

A May 2012 primary care note indicated he complained of chronic pain in the low back with walking and weight bearing, chronic pain in both knees, and chronic pain in the feet.  He stated he was not physically active because of the chronic pain in his feet and back.  The examiner noted he was eligible for disabled parking permit and he was referred to rehab for a roller walker.  He was also counseled to do regular exercise as tolerated.  Again, no medical indication a wheelchair was required, and it must also be noted that even the Veteran related his limited physical activity to pain not just from service-connected conditions, but from nonservice-connected knee and feet disorders.  After treatment of a pneumothorax in October 2012, he noted he could walk without feeling as short of breath as previously.  There were no indications he was using a wheelchair, and he clearly referenced an ability to walk.  In fact, a nursing note in October 2012 noted he could ambulate with a steady gait.

It appears that at some point in 2013 or 2014 the Veteran began using a wheelchair more frequently.  However, what is ultimately probative here is that there is no indication that any medical professional has concluded he requires the use of a wheelchair due to his service-connected back condition or radiculopathy.  The Veteran has also been treated for several serious nonservice-connected conditions over the past few years such as lung cancer, COPD, and heart problems.  He has breathing problems (is on oxygen therapy) as well as dizziness.  Of importance is also the fact that despite reporting in a wheelchair to the examination, the Veteran had no muscle atrophy of the lower extremities.  He does have weakness, which will be discussed below, but he does not have atrophy which one would expect to see if he spent a significant portion of his time confined to a wheelchair.  The fact that he does not have muscle atrophy in the lower extremities shows that to some extent he is using his legs to perform physical activities, and this is bolstered by the outpatient records classifying him as ambulatory.



A.  Degenerative Disc Disease of the Lumbar Spine

The Veteran has an initial rating of 40 percent for degenerative disc disease of the lumbar spine.  However, he asserts that he is entitled to a higher rating.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings are assigned based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5235-5243.  The Veteran's current rating of 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, Note (5).  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, normal extension is 0 to 30 degrees, normal left and right lateral flexion are 0 to 30 degrees, and normal left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DC 5235-5243, Note (2).  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Objective neurological abnormalities associated with the spinal disability are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243, Note (1).  

Analysis

As noted earlier, disabilities of the spine are evaluated based on functional ability, which is quantified through range of motion tests.  Since the medical evidence of record failed to provide evidence of his functional ability, VA scheduled the Veteran for a compensation and pension (C&P) examination of his back in April 2002, a little over a year after he filed his initial service connection claim.  These tests revealed no evidence of unfavorable or favorable ankylosis as necessitated by the higher 50 percent rating of the General Rating Formula.  Range of motion tests revealed flexion at 45 degrees, but combined range of motion of 125 degrees with extension at 20 degrees, lateral bend bilaterally at 20 degrees each and rotation at 10 degrees bilaterally.  Additional testing, was performed by the Veteran's private treating physician Dr. Reuter in November 2002.  

On the November 2002 examination,  the Veteran demonstrated no ankylosis of the spine on this examination.  The range of motion tests revealed a higher level of range of motion function with flexion at 40 degrees; extension at 15 degrees; right and left lateral bending at 20 degrees each.  Rotation was not shown on this examination.  

The subsequent compensation and pension examination that took place in September 2004 revealed a reduction in range of motion with flexion at 35 degrees, extension to 10 degrees, lateral bending at 25 degrees bilaterally and rotation at 10 degrees bilaterally consistent with a total range of motion of 115 degrees, and no evidence of ankylosis necessary for the higher rating.    

Another C&P examination of the spine took place several years later in October 2006.  This examination yielded similar range of motion tests as prior examinations with forward flexion to 40 degrees, extension to 0 degrees, lateral bending at 15 degrees each bilaterally; and lateral rotation at 20 degrees each bilaterally, with a total range of motion at 110 degrees.  Again, no ankylosis of the lumbar spine was observed. 

Another examination that took place several years later in September 2010 that also revealed comparable range of motion results to prior examinations.  The Veteran had flexion at 50 degrees, extension at 5 degrees, left lateral flexion at 20 degrees, right lateral flexion at 10 degrees, and a right and left lateral rotation at 20 degrees each with a combined range of motion of 125, and no evidence of ankylosis. 

The last C&P examination of the spine took place in January 2014. The Veteran declined examination, so no range of motion tests were taken to evaluate the Veteran's current functional abilities.  The Board notes that the Veteran arrived to the examination in a wheelchair due to reported low back pain and breathing difficulties.  When he attempted to get out of the wheelchair, he was unsteady on his feet, and nearly fell.  The examiner indicated that his baseline level of functioning appeared to be limited as shown by his attempt to get out of the wheelchair.  However, without any valid testing conducted, there is no evidence to rate the Veteran higher than his current 40 percent rating.  

Again, the only way to get a higher rating under the general formula is to show ankylosis.  VA's rating criteria indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments, is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  The Veteran simply does not have this level of impairment.  This level of impairment was not shown on any C&P examination from 2002 to 2012, and even without range of motion testing being done on the 2014 examination, the examiner did note there was no ankylosis.  He clearly has very limited motion of the spine, but it is not fixed in one position.

The Board also considered the applicability of Formula for Rating Intervertebral Disc Syndrome (IVDS), an alternative formula to rate back disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  This rating formula bases the severity of a back disability on the frequency and severity of incapacitating episodes.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  However, no evidence of record has indicated that the Veteran was prescribed bed rest by a physician to manage his symptoms, which would correlate to an incapacitating episode.  The fact that he may voluntarily choose to restrict his physical activities during exacerbations is not the equivalent of an incapacitating episode.  Accordingly, the IVDS criteria is inapplicable to the present claim.   

In addition to the examination reports consulted, the Board evaluated the voluminous VA treatment records spanning from 2001 to the present, but found no additional spinal evaluations significantly different than already reviewed.  Accordingly, based on the evidence of record, the preponderance of the evidence is against a rating in excess of 40 percent.
  
B.  Lower Extremity Radiculopathy

The Veteran was originally rated under Diagnostic Code (DC) 8521.  DC 8521 concerns impairment of the external popliteal (common peroneal) nerve. Mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating. Complete paralysis warrants a 40 percent disability rating. 38 C.F.R. § 4.124a.  Complete paralysis is manifested by symptoms such as foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  

Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2), 4.63.

The Veteran is currently rated under DC 8520 for sciatic nerve impairment.  38 C.F.R. § 4.124a.   Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Id. Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated at 40 percent.  Id.  Severe incomplete paralysis with marked muscular atrophy is rated at 60 percent. Id.  Complete paralysis of the sciatic nerve results in the foot dangling and dropping, with no active movement possible of the muscles below the knee, with flexion of the knee weakened or lost.

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note under "Diseases of the Peripheral Nerves." 38 C.F.R. § 4.124a. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120.

The Veteran was first granted separate ratings due to right and left lower extremity radiculopathy associated with degenerative disc disease in an April 2011 rating decision, which was later retroactively applied to October 26, 2006 in a March 2013 rating decision.  Then, the rating was increased to 20 percent pursuant to a March 2014 rating decision, with an effective date of January 25, 2014.

In evaluating whether an increase is warranted, the Board evaluated the medical evidence of record comprised of VA and private treatment records.  However due to the specific nature of the rating criteria, VA required more information than seen in general treatment records demonstrating radiculopathy, and therefore scheduled examinations for the Veteran's benefit. 

Complete paralysis is not shown in either extremity consistent with a 40 percent rating at any point in the appeals period.  There is no medical diagnosis that the affected nerve(s) is/are completely paralyzed.  There is no evidence of foot drop, which the rating criteria indicate is a consequence of complete paralysis of the common peroneal nerve.  There is no evidence of either foot dangling and dropping, which the rating criteria indicate is a consequence of complete paralysis of the sciatic nerve.  

Therefore, the Board considered applicability of ratings for incomplete paralysis.  Since the relative level of severity of the lower extremities is approximately the same, the Board combined its discussion of the right and left lower extremity radiculopathy. 

In reviewing the evidence from October 2006, the Board finds the radiculopathy did not have a significant effect on the Veteran's ability to walk at that time, which would warrant an increased rating above 10 percent.  On the compensation and pension examination in 2006, there were 2+ knee and ankle jerks (normal).   There was no muscle atrophy or abnormal muscle tone.  The Veteran had a normal gait and balance.  The only abnormal finding was some decreased sensation to vibration and pinprick.  Although he complained of radiating pain, the examiner found there were "no objective sign[s] of peripheral neuropathy from the lumbar disc disease."  

The Board concludes the evidence from 2010 continued to show only a 10 percent rating for mild nerve impairment was warranted.  

In April 2010, the Veteran submitted statements from his wife and his brother in support of his claims.  Both statements noted the Veteran's increased difficulty with standing and walking.  The Veteran also provided his own statement and noted that he now had to use an electronic scooter when shopping, and had recently obtained a handicapped sticker to allow him to park closer to buildings such as when he went out to shop.  These statements were followed by an opinion by the Veteran's April 2010 VA treating physician, who opined that the Veteran was disabled due to chronic pain as a result of chronic pain.    

However, as discussed in more detail above, there is no indication that the Veteran's voluntary use of a wheelchair was solely because of his service-connected disabilities or was medically necessary.  This conclusion is bolstered by the findings from the September 2010 C&P examination.  Despite the lay statements a few months earlier, at the VA examination, the Veteran stated he only needed an orthotic insert to walk.  He did not mention the use of the wheelchair during this visit.  The objective findings continued to show mild nerve impairment.  He did have 1+ (decreased) knee and ankle reflexes bilaterally.  The sensory examination showed decreased sensation on the plantar aspect of the foot and the medial malleolus, bilaterally.  The examiner noted the affected nerve was the superficial peroneal nerve.  However, the motor exam was completely normal, with active movement against full resistance in the hips, knees, ankles, and great toes, with normal muscle tone and no muscle atrophy.

The fact that in September 2010 the Veteran continued to have normal muscle tone with no atrophy indicates that he continued to use his lower extremities on a regular basis despite his complaints of pain.  There was no muscle weakness.  The objective findings of slightly decreased reflexes and some loss of sensation represent no more than mild nerve impairment. 

However, the Board sees a decline in the Veteran's health, and specifically, the lower extremity radiculopathy, during the January 2014 examination.  The examiner labeled the Veteran's neurological impairment as "moderate" bilaterally, which is supported by the objective findings.  On VA examination in January 2014, the Veteran continued to complain of pain, numbness, and paresthesias of the lower extremities.  The examiner determined pain was a moderate level and numbness and paresthesias of the lower extremities bilaterally was of mild severity.  Although there was no evidence of atrophy, muscle strength was decreased bilaterally at 3/5.  Deep tendon reflexes were hypoactive (decreased) bilaterally, and there was decreased sensation throughout the left leg from the thigh through the toes.  

Based on the examination results, the RO determined the January 2014 examination results were consistent with moderate incomplete paralysis.  The Board agrees.  The objective findings showed, for the first time, muscle weakness.  However, the Veteran is not entitled to a higher rating for moderately severe or severe nerve involvement.  Although his reflexes were decreased, they were not absent.  Although he had some muscle weakness, there was no evidence of muscle atrophy, again showing that he continued to use his lower extremities regularly.  The severity of his numbness and paresthesias was considered mild.  

The Board also considered the involvement of DC 8526 based upon the most recent January 2014 examination demonstrating involvement of the femoral nerves, which is also only seen on this examination and no other.  No additional limitations due to femoral nerve involvement were noted to afford the Veteran a higher rating. All neurological complaints and findings have been considered above.  



C.  Extraschedular Considerations

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of the spine disability to the rating schedule, the degree of disability presented throughout the entire appeals period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The rating criteria of the back disability focuses on range of motion which encompasses pain to the extent it affects range of motion and is consistent with the current 40 percent rating.  Additional disability is contemplated with further reduction of the spine, which is not seen in the record during the appeal period.   The same can be said for the Veteran's radiculopathy.  

The rating criteria for radiculopathy focuses on the level of paralysis of the affected nerves, which would cause limitations in the Veteran's mobility.  Although limited individual neurological testing was conducted regarding radiculopathy, there was sufficient evidence with the Veteran's VAMC records and the back examinations to determine the level of severity experienced by the Veteran.  Based on the record the Veteran has ranged from a mild to moderate level throughout the appeals period.  

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D.  TDIU

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, 

digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

1.  Schedular Requirement

The Veteran currently meets the schedular requirement for a TDIU.  Although the Veteran has one-disability with a 40 percent rating, the combined total of all his service-connected disabilities is 60 percent, when they are considered as all arising from a common etiology.  However, the fact that he meets the schedular criteria does not automatically mean his claim is allowed.  

2.  Education and Work Experience

The Veteran has obtained at least a high school diploma.  The Veteran was self-employed as an insurance adjuster for 12 years.  This position required him to inspect properties, which often required him to walk long distances, climb ladders, and inspect roofs.  The Veteran retired from this position in 2005 due to his inability to withstand the physical rigors of the position.   The Board acknowledges, that the Veteran is unable to return to this position, but must explore whether the Veteran can pursue other employment opportunities after the impact of his service-connected disabilities is considered. 

3.  Impact of Service-Connected Disabilities on Employability

The Veteran has lower extremity disc herniation and degenerative joint disease of the lumbar spine, which has caused reduced range of motion of the lumbar spine and associated radiculopathy.  He also reports an inability of being able to lift boxes.  He also reports that he has limited range of motion in the lumbar spine, which makes it difficult to wash his feet or use a tub for bathing.  

The Veteran also has radiculopathy affecting the lower extremities bilaterally.  His radiculopathy affects the Veteran's ability to stand, walk and generally bear weight on his legs.  Although the Veteran is ambulatory, he has opted to utilize assistive devices such as mechanical scooters and/or wheelchairs to get around.  

As discussed in greater detail above, although not prescribed because of his service-connected conditions, the Veteran has opted to utilize a wheelchair to assist with his mobility.  As noted in VA treatment records, the Veteran is ambulatory, but uses a wheelchair for longer distances including when he attends appointments.   Per the record, the Veteran continues to drive a motor vehicle and shop in stores, among other tasks, which indicates that the Veteran would be able to get to work and conduct activities requiring a sedentary exertional ability, to take into account the Veteran's reported complaints of pain with prolonged standing.    

In making this finding, the Board considered an April 2010 opinion made by the Veteran's primary care physician that he is unable to work due to chronic pain.  However, this assessment was not just based on the Veteran complaining of service-connected conditions at that time, but also of chronic knee and feet pain.  It has been made clear that the Veteran is unable to return to work as an insurance adjuster due to his physical condition including pain as noted throughout the record, and this assessment makes sense within that context.  However, this does not necessarily mean that he is precluded from all forms of gainful employment. 

When examined by the January 2014 examiner, the examiner opined that the Veteran could perform sedentary and/or desk activities and should avoid activities involving strenuous activity.  Based on the fact that the Veteran's reported need for a wheelchair is not just due to service-connected conditions (or, for that matter, deemed medically necessary), the Board finds the Veteran would not be precluded from all forms of work because of the service-connected conditions.    Consequentially, the Board finds the Veteran's disabilities does not preclude him performing sedentary work, which would accommodate his desire to use a wheelchair when he deems necessary. 

The Board also considered any additional impacted caused by pain medication in limiting the Veteran's employability. But found none.  The Veteran relies primarily on Tylenol and acupuncture to manage his symptoms, neither of which he has claimed has caused any side effects. 

The Board recognizes that the Veteran has been plagued by a number of non-service connected disabilities such as chronic obstructive pulmonary disorder and Stage III lung cancer, which have placed additional burdens upon the Veteran's exertional ability.  However, the Board is unable to consider the impact that these disabilities have upon the Veteran because of the focus of TDIU on service connected disabilities.  

In considering the totality of the evidence, the Board ultimately finds that the Veteran is not precluded from all forms of employment and would be able to perform sedentary work, which may be at a low skill level in order to allow for residual effects of the Veteran's disabilities.  
 

II.  VA's Duties to Notify and Assist

Veterans Claims Assistance Act of 2000 (VCAA) notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Here, full VCAA notice occurred prior to RO's initial adjudicatory actions in general notices sent August 2001, August 2003, and a supplemental Dingess/Hartmann notice in March 2006.  Moreover, the claims for initial ratings herein on appeal are downstream issues from that of service connection and further VCAA notice as to downstream matters is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 69 Fed. Reg. 25180 (2004); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file.  The VA received the Veteran's service treatment records, as provided by the Veteran, service personnel records, and post-service treatment records identified by the Veteran and by other entities.  

Furthermore, the Veteran was afforded multiple VA examinations for his back disability and related lower extremity radiculopathy with the most recent in January 2014.  The examiners, medical professionals, interviewed the Veteran and conducted appropriate tests, which were adequate for rating purposes.  Any deficiencies noted regarding earlier examinations have been cured with more recent examination reports.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  In reviewing 2014 examination, the Veteran was unable to complete testing as required.  With the lack of cooperation demonstrated on the 2014 examination, there is a strong likelihood that the Veteran would or could not complete any additional testing.  Accordingly, the Board finds sufficient evidence of record in which to adjudicate the Veteran's appealed claims.  Therefore, an additional examination is deemed unnecessary.    


ORDER

For the entire appeals period, a rating in excess of 40 percent for the back disability is denied.

Prior to January 25, 2014, a rating in excess of 10 percent for left or right lower extremity radiculopathy is denied.

On and after January 25, 2014, a rating in excess of 20 percent for left or right lower extremity radiculopathy is denied.

A TDIU is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


